668 S.E.2d 896 (2008)
STATE of North Carolina
v.
Darrick KING.
No. 581P04-4.
Supreme Court of North Carolina.
October 21, 2008.
Darrick LaMonte King, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, Edward W. Grannis, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the application filed by Defendant on the 20th day of October 2008 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Cumberland County:
"Denied by order of the Court in conference, this the 21st day of October 2008."